Title: From Thomas Jefferson to James Madison, 14 April 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Apr. 14. 07.
                        
                        Mr. Rodney not being at Washington I send you the inclosed because it requires to be acted on immediately. I
                            remember it was concluded that witnesses who should be brought from great distances, and carried from one scene of trial
                            to another must have a reasonable allowance made for their expences & the money advanced. I expect it will be thought
                            proper that the witnesses proving White’s enlistment of men for Burr should be at his trial in Richmond. be so good as to
                            take the necessary measures to enable these men to come on.
                        I omitted to bring with me the laws of the last session which mr Brent had collected for me from the
                            newspapers, and therefore must ask the favor of you as you pass to step into my cabinet (which mr Lemaire will open for
                            you) and you will find them on a table in a window at the West end of the Cabinet, and to be so good as to inclose them to
                            me with any additional ones mr Brent may have for me.—we are deluged with rain. wheat generally mean. great mortality
                            among cattle. Affectte. salutations.
                        
                            Th: Jefferson
                            
                        
                    